United States Court of Appeals
                        For the First Circuit


Nos. 08-1879; 08-8040

            IN RE RAFAEL OLIVERAS LÓPEZ DE VICTORIA,

                        Appellant/Respondent.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

            [Hon. José A. Fusté, U.S. District Judge]


                               Before

                       Lynch, Chief Judge,
              Torruella and Selya, Circuit Judges.



     Rafael Oliveras López de Victoria pro se.



                           March 17, 2009
             PER CURIAM.        This case concerns the suspension of an

attorney from the practice of law in two consolidated reciprocal

discipline matters.

             On January 24, 2008, the Supreme Court of Puerto Rico

indefinitely suspended attorney Rafael Oliveras López de Victoria

from the practice of law, finding he had violated Rules 35 and 38

of the Puerto Rico Professional Ethics Code.            In re Oliveras López

de Victoria, 2008 TSPR 15 (P.R. 2008) (per curiam). The suspension

was based on findings that Oliveras López de Victoria had filed a

motion in a lawsuit to withdraw funds consigned in a lower court

for a client without mentioning his knowledge that his client had

died, which was a material fact.                Oliveras López de Victoria

attempted to have the court issue two checks: one in favor of his

deceased client and another in his name.            The Supreme Court found

that    he   had   tried   to   mislead   the   lower   court   and   that   his

motivation was to collect his attorney's fees.             Oliveras López de

Victoria was also found to have lied to the lower court by stating

that there were no minors involved in the case, even though he had

listed such a minor in an earlier inheritance action.

             Eventually, Oliveras López de Victoria disclosed to the

lower court judge the death of his client and that there was a

minor involved.      Confronted by that judge with his misstatements,

he did not deny making the misstatements, but attempted to excuse

them.


                                      -2-
            Thereafter the Puerto Rico Attorney General filed a

disciplinary complaint with the Supreme Court, which appointed a

Special Commissioner to receive evidence and submit a report.                        The

Supreme Court relied upon the facts of record and that report.

            The Supreme Court found Oliveras López de Victoria had

knowingly violated the Professional Ethics Code and rejected his

justification    that   this     was    a   result   of    mere       error    and   his

mitigation argument that he had been in poor health.                          The court

noted    that   Oliveras      López    de   Victoria      had     used      groundless

allegations before the Special Commissioner that his signature was

forged in an attempt to avoid the consequences of the disciplinary

proceeding.     In light of the facts and considering that respondent

had had prior disciplinary action taken against him, the court

suspended him indefinitely from the practice of law.

            On May 27, 2008, the U.S. District Court for the District

of Puerto Rico, under its reciprocal discipline procedures, see

D.P.R.    R.    83.5(j),      suspended       Oliveras     López       de      Victoria

indefinitely. The order stated that he would remain suspended from

the bar of the district court "until the Supreme Court of Puerto

Rico    reinstate[d]    him    to     the   practice      of    law    or     otherwise

modifie[d] the indefinite suspension."

            On July 11, 2008, we ordered Oliveras López de Victoria

to show cause why he should not similarly be disciplined before

this court.     He responded by filing a brief and an appendix.                      He


                                        -3-
was required to provide English translations of documents in his

appendix.   In January 2009, he filed a supplemental brief with the

translated documents.

            Before us is both Oliveras López de Victoria's appeal

from the district court order of suspension and his response to the

order to show cause from this court.     We heard oral argument from

Oliveras López de Victoria on March 2, 2009.

            Oliveras López de Victoria argues that his due process

rights in his disciplinary proceedings in the Puerto Rican court

were violated.    The purported violation is based on his argument

that the Puerto Rico Supreme Court was required in 2005 to grant

his motion to appoint a handwriting expert, and that if the court

had done so, the expert would have concluded that the signature on

the August 9, 2001 motion filed in the lower court was not his.

Furthermore, Oliveras López de Victoria claims his right to due

process was violated when the Supreme Court refused to reopen the

disciplinary proceedings after he later submitted to it reports

from an expert calligrapher, dated February 6, 2008 and September

19, 2008, which stated the signature on the motion in the lower

court was a forgery.

            He also asks that this court disagree with the conclusion

of the Puerto Rico Supreme Court that the evidence he provided in

mitigation did not warrant imposition of a lesser discipline.    The




                                 -4-
mitigating     evidence   was   that    he    was   very   ill   and   frequently

hospitalized at the relevant times.

           Oliveras López de Victoria also makes various arguments

that the Puerto Rico court overstated the factual findings, that

his errors were not grave, and that the sanctions imposed were not

commensurate with the discipline imposed in similar cases before

the Puerto Rico Supreme Court or the U.S. District Court for the

District of Puerto Rico.        We have considered his arguments.

           Our standards for imposing reciprocal discipline are

clear and are set forth in In Re Williams, 398 F.3d 116 (1st Cir.

2005) (per curiam). "As a general rule, discipline similar to that

imposed   in   the   state   court     will   be    imposed   in   a   reciprocal

proceeding," unless this court is persuaded

           1. that the procedure used by the other court
           was so lacking in notice or opportunity to be
           heard as to constitute a deprivation of due
           process; or
           2. that there was such an infirmity of proof
           establishing the misconduct as to give rise to
           the clear conviction that this Court could
           not, consistent with its duty, accept as final
           the conclusion on that subject; or
           3.    that the imposition of substantially
           similar discipline by this Court would result
           in grave injustice; or
           4. that the misconduct established is deemed
           by the Court to warrant different discipline.

Id. at 119 (quoting 1st Cir. R. Att'y Discip. Enf. (Discip. R.)

II.C); see also Fed. R. App. P. 46(b)(1)(A).

           Moreover,



                                       -5-
          [w]here . . . action against an attorney is
          based on the imposition of discipline by a
          state court, the ultimate decision of the
          state court as to the type and kind of
          discipline meted out is "not conclusively
          binding" on this court.    Nevertheless, this
          court is without jurisdiction, in a federal
          disciplinary proceeding, to disturb the state
          court's imposition of discipline, and the
          state court's substantive findings ordinarily
          are entitled to a high degree of respect when
          this court is asked to impose reciprocal
          discipline.

In re Williams, 398 F.3d at 118 (citations omitted) (quoting In re

Ruffalo, 390 U.S. 544, 547 (1968)).

          Ultimately, the burden is on Oliveras López de Victoria

to show, "by clear and convincing evidence, that the imposition of

substantially similar discipline is unwarranted."     In re Barach,

540 F.3d 82, 85 (1st Cir. 2008) (per curiam).

          None of the conditions which would warrant our imposing

no discipline or different discipline have been met here.       See

Discip. R. II.C.   There was no denial of due process; respondent

had full notice and opportunity to be heard.      There was no due

process violation in the Supreme Court's rejection of his last

minute about-face, claiming for the first time that he did not sign

the motion.   Indeed, as the Supreme Court noted, that effort

undermined his own claim.   There was no question of proof as to the

misconduct -- respondent admitted misconduct before the lower court

and only later made a last ditch effort to shirk responsibility by

claiming his signature was forged.     There is no grave injustice


                                -6-
involved in honoring Puerto Rico's own choice of discipline, and we

have no reason to impose a lesser discipline.

          We also review the district court's decision to impose

discipline for abuse of discretion.   See In re Zeno, 504 F.3d 64,

66 (1st Cir. 2007) (per curiam).   The district court did not abuse

its discretion by imposing reciprocal discipline on Oliveras López

de Victoria.

          We affirm the district court's imposition of discipline.

We impose a suspension from the bar of this court until the Supreme

Court of Puerto Rico reinstates Oliveras López de Victoria to the

practice of law or otherwise modifies the indefinite suspension.

Oliveras López de Victoria may apply for reinstatement in the

federal court system if the Supreme Court of Puerto Rico alters his

status.

          So ordered.




                               -7-